IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00323-CR

                      EX PARTE SALVADOR ZAVALA



                             From the County Court
                             Navarro County, Texas
                              Trial Court No. 52,611


                         MEMORANDUM OPINION


      Salvador Zavala pled no contest in 2004 to the offense of unlawfully carrying a

weapon. TEX. PENAL CODE ANN. § 46.02 (Vernon Supp. 2010). This is a misdemeanor

offense. Id. (b). Zavala also had a capital murder charge pending in Houston. Zavala

has been attempting to file various applications for a writ of habeas corpus regarding

the misdemeanor offense. In April of 2010, Zavala mailed an application to both the

Navarro County Court and to the 13th Judicial District Court in Navarro County. In

May, both judges signed a joint “Findings of Fact & Conclusions of Law with Respect to

Application for Writ of Habeas Corpus” explaining why the application had no merit

and noting that the application should be denied. We dismissed Zavala’s appeal from

those findings and conclusions. Ex parte Zavala, No. 10-10-00238-CR, 2010 Tex. App.

LEXIS 6262 (Tex. App.—Waco Aug. 4, 2010, no pet. h.).
       In August, Zavala sent another application for writ of habeas corpus to the

District Attorney.   The County Court signed an order denying the application on

August 11, 2010, the same day the District Attorney received the application. Zavala

seeks to appeal that order.

       Based on information received by the County Clerk, there is no corresponding

application for writ of habeas corpus filed with the County Clerk from which a record

can be made and which we can review. The County Clerk sent us a courtesy copy of

Zavala’s August application which was provided by the District Attorney’s office.

Consequently, the County Clerk cannot provide us with a clerk’s record that contains

this pleading. We can certainly understand, under the circumstances of this particular

case, why the County Court would promptly sign an order denying Zavala’s

application. However, because there is no appellate record of an application for writ of

habeas corpus prompting the August 11, 2010 order, there is no appealable order over

which we have jurisdiction. See TEX. R. APP. P. 26.2(a).

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 3, 2010
Do not publish
[OT06]



Ex parte Zavala                                                                   Page 2